Petitioner, a prison inmate, was charged with cutting another inmate with a razor-type weapon. After a disciplinary hearing, he was found guilty of violent conduct and assaulting another inmate. He argues that this determination is not supported by substantial evidence. We disagree. The record discloses that the Hearing Officer relied upon information provided by a confidential informant which directly implicated petitioner in the attack. The Hearing Officer made an adequate inquiry as to the reliability of this information. Accordingly, we find no reason to disturb the administrative determination.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.